In an action by plaintiff Frances Turner to recover damages for personal injuries when she fell on snow-covered ice on an entrance walk leading to defendant’s building, and by her husband for medical expenses and loss of services, the complaint was dismissed at the close of plaintiffs’ ease on the ground that there was no proof that the ice which allegedly caused the fall was in' a condition sufficiently dangerous to create liability. Plaintiffs appeal from the judgment entered on that determination. Judgment unanimously affirmed, without costs. No opinion. Present — Adel, Acting P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.